In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00048-CV
         ______________________________


BARBARA HOFFMAN AND FRED LULLING, Appellants

                           V.

        MARION COUNTY, TEXAS, Appellee




           On Appeal from the County Court
               Marion County, Texas
               Trial Court No. C00174




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Appellants, Barbara Hoffman and Fred Lulling, filed their notice of appeal June 14, 2010.

They specify in their notice of appeal that it is “not an appeal of judgment, but of unlawful and

unconstitutional procedures leading up to the improper judgment . . . .”

       We have jurisdiction to hear an appeal only from a final judgment or from interlocutory

orders as expressly authorized by statute. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014

(Vernon 2008); Longview Indep. Sch. Dist. v. Vibra-Whirl, Ltd., 169 S.W.3d 511, 515 (Tex.

App.—Texarkana 2005, no pet.) (citing Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985)).

Thus, an attempt to appeal from issues or procedures rather than from a final judgment or from the

type of interlocutory order as authorized by the Legislature does not place this proceeding within

the bounds of the jurisdiction of this Court.

       Even if we treat this appeal as from the judgment of the trial court, this is a civil judgment

divesting a person of ownership of animals and, according to the statute, “[t]he decision of the

county court or county court at law under this section is final and may not be further appealed.”

TEX. HEALTH & SAFETY CODE ANN. § 821.025(a) (Vernon 2010). We thus have no jurisdiction

over an appeal from a judgment of this type.




                                                 2
      We dismiss this appeal for want of jurisdiction.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:      June 24, 2010
Date Decided:        June 25, 2010




                                               3